Exhibit 10.2

INTEVAC, INC.

2003 EMPLOYEE STOCK PURCHASE PLAN

AS AMENDED, FEBRUARY 2012

The following constitute the provisions of the 2003 Employee Stock Purchase Plan
of Intevac, Inc. Capitalized terms used herein shall have the meanings assigned
to such terms in the attached Appendix.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423.

2. Eligibility.

(a) Offering Periods. Any individual who is an Employee as of the Enrollment
Date of any Offering Period under this Plan shall be eligible to participate in
such Offering Period, subject to the requirements of Section 4. Additionally,
provided that an individual is an Employee as of a Semi-Annual Entry Date within
an Offering Period, such individual may enter such Offering Period on such
Semi-Annual Entry Date.

(b) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted a purchase right under the Plan (i) to the extent
that, immediately after the grant, such Employee (or any other person whose
stock would be attributed to such Employee pursuant to Section 424(d) of the
Code) would own capital stock of the Company or any Parent or Subsidiary of the
Company and/or hold outstanding options to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Parent or Subsidiary of the
Company, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans (as defined in Section 423 of the Code) of the
Company or any Parent or Subsidiary of the Company accrues at a rate which
exceeds twenty-five thousand dollars ($25,000) worth of stock (determined at the
Fair Market Value of the stock at the time such purchase right is granted) for
each calendar year in which such purchase right is outstanding at any time.

3. Offering Periods. The Plan shall be implemented by a series of successive
Offering Periods, with such succession continuing thereafter until (i) the
maximum number of shares of Common Stock available for issuance under the Plan
have been purchased, or (ii) terminated in accordance with Section 19. Each new
Offering Period shall commence on such date as determined by the Administrator;
provided, however, that the first Offering Period shall commence on the first
Trading Day on or after August 1, 2003. The Administrator shall have the power
to change the duration of Offering Periods (including the commencement dates
thereof) with respect to future offerings without stockholder approval if such
change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter, except as provided in Section 23.

 

1



--------------------------------------------------------------------------------

4. Participation.

(a) First Purchase Interval in the Offering Period. An Employee who is eligible
to participate in the Plan pursuant to Section 2 shall be entitled to
participate in the first Purchase Interval in the first Offering Period only if
such individual submits to the Company’s payroll office (or its designee), a
properly completed subscription agreement authorizing payroll deductions in the
form provided by the Administrator for such purpose (i) no earlier than the
effective date of the Form S-8 registration statement with respect to the
issuance of Common Stock under this Plan and (ii) no later than five
(5) business days from the effective date of such S-8 registration statement
(the “Enrollment Window”). An eligible Employee’s failure to submit the
subscription agreement during the Enrollment Window shall result in the
automatic termination of such individual’s participation in the Offering Period.

(b) Subsequent Purchase Intervals and Offering Periods. An Employee who is
eligible to participate in the Plan pursuant to Section 2 may become a
participant by (i) submitting to the Company’s payroll office (or its designee),
on or before a date prescribed by the Administrator prior to an applicable
Enrollment Date or Semi-Annual Entry Date, a properly completed subscription
agreement authorizing payroll deductions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure prescribed by the Administrator.

5. Payroll Deductions.

(a) For Offering Periods beginning on or after February 1, 2012, at the time a
participant enrolls in the Plan pursuant to Section 4, he or she shall elect to
have payroll deductions made on each payday during the Offering Period in an
amount not exceeding fifteen percent (15%) of the Compensation which he or she
receives on each such payday; provided, that should a payday occur on a Purchase
Date, a participant shall have the payroll deductions made on such payday
applied to his or her account under the new Offering Period or Purchase
Interval, as the case may be. A participant’s subscription agreement shall
remain in effect for successive Offering Periods unless terminated as provided
in Section 9.

(b) Payroll deductions authorized by a participant shall commence on the first
payday following the Entry Date and shall end on the last payday in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 9; provided, however, that for the first
Offering Period, payroll deductions shall commence on the first payday on or
following the end of the Enrollment Window.

(c) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(d) A participant may (i) discontinue his or her participation in the Plan as
provided in Section 9, (ii) increase the rate of his or her payroll deductions
once during each Purchase Interval, and (iii) decrease the rate of his or her
payroll deductions once during each

 

2



--------------------------------------------------------------------------------

Purchase Interval by (x) properly completing and submitting to the Company’s
payroll office (or its designee), on or before a date prescribed by the
Administrator prior to an applicable Purchase Date, a new subscription agreement
authorizing the change in payroll deduction rate in the form provided by the
Administrator for such purpose, or (y) following an electronic or other
procedure prescribed by the Administrator. If a participant has not followed
such procedures to change the rate of payroll deductions, the rate of his or her
payroll deductions shall continue at the originally elected rate throughout the
Offering Period and future Offering Periods (unless terminated as provided in
Section 9). The Administrator may, in its sole discretion, change or institute
any limit as to the nature and/or number of payroll deduction rate changes that
may be made by participants during any Offering Period. Any change in payroll
deduction rate made pursuant to this Section 5(d) shall be effective as of the
first full payroll period following five (5) business days after the date on
which the change is made by the participant (unless the Administrator, in its
sole discretion, elects to process a given change in payroll deduction rate more
quickly).

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 2(b), a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Interval. Payroll deductions shall recommence at the rate originally elected by
the participant effective as of the beginning of the first Purchase Interval
which is scheduled to end in the following calendar year, unless terminated by
the participant as provided in Section 9.

(f) At the time the purchase right is exercised, in whole or in part, or at the
time some or all of the Company’s Common Stock issued under the Plan is disposed
of, the participant must make adequate provision for the Company’s federal,
state, or other tax withholding obligations, if any, that arise upon the
exercise of the purchase right or the disposition of the Common Stock. At any
time, the Company may, but shall not be obligated to, withhold from the
participant’s compensation the amount necessary for the Company to meet
applicable withholding obligations, including any withholding required to make
available to the Company any tax deductions or benefits attributable to the sale
or early disposition of Common Stock by the Employee.

6. Grant of Purchase Right. On the Enrollment Date of each Offering Period, or
the Semi-Annual Entry Date of each Offering Period for each Employee who entered
such Offering Period on a Semi-Annual Entry Date, each Employee participating in
such Offering Period shall be granted a purchase right to purchase on each
Purchase Date during such Offering Period (at the applicable Purchase Price) up
to a number of shares of Common Stock determined by dividing such participant’s
payroll deductions accumulated prior to such Purchase Date and retained in the
participant’s account as of the Purchase Date by the applicable Purchase Price;
provided that for Offering Periods beginning on or after February 1, 2012, in no
event shall a participant be permitted to purchase during each Purchase Interval
more than 2,500 shares of Common Stock (subject to any adjustment pursuant to
Section 18), and provided further that such purchase shall be subject to the
limitations set forth in Sections 2(b) and 8. The Employee may accept the grant
of such purchase right by electing to participate in the Plan in accordance with
the requirements of Section 4. The Administrator may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of Common Stock that a participant may purchase during each Purchase
Interval of such Offering Period. Exercise of the purchase right shall occur as
provided in Section 7, unless the participant has withdrawn pursuant to
Section 9. The purchase right shall expire on the last day of the Offering
Period.

 

3



--------------------------------------------------------------------------------

7. Exercise of Purchase Right.

(a) Unless a participant withdraws from the Plan as provided in Section 9, his
or her purchase right for the purchase of shares of Common Stock shall be
exercised automatically on the Purchase Date, and the maximum number of full
shares subject to purchase right shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares of Common Stock shall be purchased; any payroll
deductions accumulated in a participant’s account which are not sufficient to
purchase a full share shall be retained in the participant’s account for the
subsequent Purchase Interval or Offering Period, subject to earlier withdrawal
by the participant as provided in Section 9. Any other funds left over in a
participant’s account after the Purchase Date shall be returned to the
participant. During a participant’s lifetime, a participant’s purchase right to
purchase shares hereunder is exercisable only by him or her.

(b) Notwithstanding any contrary Plan provision, if the Administrator determines
that, on a given Purchase Date, the number of shares of Common Stock with
respect to which purchase rights are to be exercised may exceed (i) the number
of shares of Common Stock that were available for sale under the Plan on an
Entry Date of the applicable Offering Period, or (ii) the number of shares of
Common Stock available for sale under the Plan on such Purchase Date, the
Administrator may in its sole discretion (x) provide that the Company shall make
a pro rata allocation of the shares of Common Stock available for purchase on
such Entry Date or Purchase Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising purchase rights to purchase Common Stock on
such Purchase Date, and continue the Offering Period then in effect, or
(y) provide that the Company shall make a pro rata allocation of the shares of
Common Stock available for purchase on such Entry Date or Purchase Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising purchase rights to purchase Common Stock on such Purchase Date, and
terminate the Offering Period then in effect pursuant to Section 19. The Company
may make pro rata allocation of the shares of Common Stock available on the
Entry Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares of Common Stock for
issuance under the Plan by the Company’s shareholders subsequent to such Entry
Date.

8. Delivery. As soon as administratively practicable after each Purchase Date on
which a purchase of shares of Common Stock occurs, the Company shall arrange the
delivery to each participant, the shares purchased upon exercise of his or her
purchase right in a form determined by the Administrator (in its sole
discretion). No participant shall have any voting, dividend, or other
shareholder rights with respect to shares of Common Stock subject to any
purchase right granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 8.

9. Withdrawal.

(a) Under procedures established by the Administrator, a participant may
withdraw all but not less than all the payroll deductions credited to his or her
account and not yet used to exercise his or her purchase right under the Plan at
any time by (i) submitting to the Company’s payroll office (or its designee) a
written notice of withdrawal in the form prescribed by

 

4



--------------------------------------------------------------------------------

the Administrator for such purpose, or (ii) following an electronic or other
withdrawal procedure prescribed by the Administrator. All of the participant’s
payroll deductions credited to his or her account shall be paid to such
participant as promptly as practicable after the effective date of his or her
withdrawal and such participant’s purchase right for the Offering Period shall
be automatically terminated, and no further payroll deductions for the purchase
of shares shall be made for the Purchase Interval then in progress and, unless
the Employee again enrolls in the Plan in accordance with Section 4, no further
payroll deductions for the purchase of shares shall be made for such Offering
Period. If a participant withdraws from an Offering Period, payroll deductions
shall not resume at the beginning of any future Purchase Interval in that
Offering Period or in the succeeding Offering Period unless the Employee
re-enrolls in the Plan in accordance with the provisions of Section 4.

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the participant
withdraws.

10. Termination of Employment. In the event a participant ceases to be an
Employee of an Employer, his or her purchase right shall immediately expire and
any payroll deductions credited to such participant’s account during the
Offering Period but not yet used to purchase shares of Common Stock under the
Plan shall be returned to such participant or, in the case of his or her death,
to the person or persons entitled thereto under Section 14, and such
participant’s purchase right shall be automatically terminated.

11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

12. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18, the maximum number of shares of Common Stock which shall
be made available for sale under the Plan shall be 1,850,000 shares plus any
shares which have been reserved but not issued under the Company’s 1995 Employee
Stock Purchase Plan as of the date of its termination.

(b) Shares of Common Stock to be delivered to a participant under the Plan shall
be registered in the name of the participant or in the name of the participant
and his or her spouse.

13. Administration. The Administrator shall administer the Plan and shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties.

14. Designation of Beneficiary.

(a) A participant may designate a beneficiary who is to receive any shares of
Common Stock and cash, if any, from the participant’s account under the Plan in
the event of such

 

5



--------------------------------------------------------------------------------

participant’s death subsequent to an Purchase Date on which the purchase right
is exercised but prior to delivery to such participant of such shares and cash.
In addition, a participant may designate a beneficiary who is to receive any
cash from the participant’s account under the Plan in the event of such
participant’s death prior to exercise of the purchase right. If a participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

(b) In the event of the death of a participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

(c) All beneficiary designations under this Section 14 shall be made in such
form and manner as the Administrator may prescribe from time to time.

15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of a purchase right or to
receive shares of Common Stock under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 14) by the participant. Any
such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from an Offering Period in accordance with Section 9.

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions. Until shares of
Common Stock are issued under the Plan (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
a participant shall only have the rights of an unsecured creditor with respect
to such shares.

17. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.

18. Adjustments, Dissolution, Liquidation, Merger or Change of Control.

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock such that an
adjustment is determined by the Administrator (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan,

 

6



--------------------------------------------------------------------------------

then the Administrator shall, in such manner as it may deem equitable, adjust
the number and class of Common Stock which may be delivered under the Plan, the
Purchase Price per share and the number of shares of Common Stock covered by
each purchase right under the Plan which has not yet been exercised, and the
numerical limits of Section 6.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Purchase Date (the “New Purchase Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Purchase Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Purchase Date, that the Purchase Date for the participant’s
purchase right has been changed to the New Purchase Date and that the
participant’s purchase right shall be exercised automatically on the New
Purchase Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 9.

(c) Merger or Change of Control. In the event of a merger of the Company with or
into another corporation or a Change of Control, each outstanding purchase right
shall be assumed or an equivalent purchase right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the purchase
right, the Purchase Interval then in progress shall be shortened by setting a
new Purchase Date (the “New Purchase Date”) and the Offering Period then in
progress shall end on the New Purchase Date. The New Purchase Date shall be
before the date of the Company’s proposed merger or Change of Control. The
Administrator shall notify each participant in writing, at least ten
(10) business days prior to the New Purchase Date, that the Purchase Date for
the participant’s purchase right has been changed to the New Purchase Date and
that the participant’s purchase right shall be exercised automatically on the
New Purchase Date, unless prior to such date the participant has withdrawn from
the Offering Period as provided in Section 9.

19. Amendment or Termination.

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as otherwise provided in the Plan, no such termination can affect
purchase rights previously granted under the Plan, provided that an Offering
Period may be terminated by the Administrator on any Purchase Date if the
Administrator determines that the termination of the Plan is in the best
interests of the Company and its stockholders. Except as provided in Section 18
and this Section 19, no amendment may make any change in any purchase right
theretofore granted which adversely affects the rights of any participant. To
the extent necessary to comply with Section 423 of the Code (or any successor
rule or provision or any other applicable law, regulation or stock exchange
rule), the Company shall obtain stockholder approval in such a manner and to
such a degree as required.

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a

 

7



--------------------------------------------------------------------------------

participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

(c) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to:

(i) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period so that Offering Period ends on a new
Purchase Date, including an Offering Period underway at the time of the Board
action; and

(iii) allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21. Conditions Upon Issuance of Shares. Shares of Common Stock shall not be
issued with respect to a purchase right under the Plan unless the exercise of
such purchase right and the issuance and delivery of such shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder, the Exchange Act and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

As a condition to the exercise of a purchase right, the Company may require the
person exercising such purchase right to represent and warrant at the time of
any such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

22. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
shall continue in effect until terminated pursuant to Section 19.

23. Automatic Transfer to Low Price Offering Period. To the extent permitted by
any applicable laws, regulations, or stock exchange rules if the Fair Market
Value of the Common Stock

 

8



--------------------------------------------------------------------------------

on any Purchase Date in an Offering Period is lower than the Fair Market Value
of the Common Stock on the Enrollment Date of such Offering Period, then all
participants in such Offering Period shall be automatically withdrawn from such
Offering Period immediately after the exercise of their purchase right on such
Purchase Date and automatically re-enrolled in the immediately following
Offering Period and the current Offering Period shall automatically terminate
after such purchase of shares on the Purchase Date. The Administrator may
shorten the duration of such new Offering Period within five (5) business days
following the start date of such new Offering Period.

 

9



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Plan:

Definitions.

(a) “Administrator” means the Board or any committee thereof designated by the
Board in accordance with Section 13.

(b) “Board” means the Board of Directors of the Company.

(c) “Change of Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation.

(iv) A change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors. “Incumbent Directors” means
Directors who either (A) are Directors as of the effective date of the Plan
(pursuant to Section 22), or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of those Directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Common Stock” means the common stock of the Company.

(f) “Company” means Intevac, Inc., a California corporation.

(g) “Compensation” means an Employee’s base straight time gross earnings, but
exclusive of payments for commissions, overtime, shift premium and other
compensation.

 

10



--------------------------------------------------------------------------------

(h) “Designated Subsidiary” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan.

(i) “Director” means a member of the Board.

(j) “Employee” means any individual who is a common law employee of an Employer
and is customarily employed for at least twenty (20) hours per week and more
than five (5) months in any calendar year by the Employer. For purposes of the
Plan, the employment relationship shall be treated as continuing intact while
the individual is on sick leave or other leave of absence approved by the
Company. Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.

(k) “Employer” means any one or all of the Company and its Designated
Subsidiaries.

(l) “Enrollment Date” means the first Trading Day of each Offering Period.

(m) “Entry Date” means the Enrollment Date or Semi-Annual Entry Date on which an
individual becomes a participant in the Plan.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for the Common Stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable, or;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable, or;

(iii) In the absence of an established market for the Common Stock, its Fair
Market Value shall be determined in good faith by the Administrator.

(p) “Offering Periods” means the successive periods of approximately twenty-four
(24) months, each comprised of one or more successive Purchase Intervals. The
duration and timing of Offering Periods may be changed pursuant to Section 3 of
this Plan.

(q) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

11



--------------------------------------------------------------------------------

(r) “Plan” means this 2003 Employee Stock Purchase Plan.

(s) “Purchase Date” means the last Trading Day in January and July of each year.
The first Purchase Date under the Plan shall be January 30, 2004.

(t) “Purchase Interval” shall mean the approximately six (6) month period
running from the first Trading Day in February of each year through the last
Trading Day in July of each year or from the first Trading Day in August of each
year through the last Trading Day in January of the following year. However, the
initial Purchase Interval shall commence on the Enrollment Date of the first
Offering Period and end on the last Trading Day in January 2004.

(u) “Purchase Price” means, for each participant, an amount equal to eighty-five
percent (85%) of the Fair Market Value of a share of Common Stock on (i) the
Participant’s Entry Date into that Offering Period, or (ii) on the Purchase
Date, whichever is lower; provided however, that the Purchase Price may be
adjusted by the Administrator pursuant to Section 19.

(v) “Semi-Annual Entry Date” means the first Trading Day of each Purchase
Interval provided that such Trading Day is not an Enrollment Date.

(w) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(x) “Trading Day” means a day on which the U.S. national stock exchanges and the
Nasdaq System are open for trading.

 

12